SULLIVAN, Chief Judge
(concurring in the result):
A trial should be fair not only to the accused but also to the victim. I know of no case law that would prohibit a victim from pleading for mercy for an accused. Is it not fair then for a victim to express his belief that the system ought to punish the accused? As Justice Potter Stewart has stated several times, “Fairness is what justice really is.” D. Shrager and E. Frost, The Quotable Lawyer § 71.68 at 158 (1986). Fairness in this case would allow the victim to have his day in court. I find no error here and would rule the victim’s response is evidence in aggravation and is admissible under RCM 1001(b)(4), Manual for Courts-Martial, United States, 1984.